Citation Nr: 1445531	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left leg disorder, to include varicose veins, pain, and strain.

3.  Entitlement to service connection for a heart disorder, to include coronary artery disease and heart attack.

4.  Entitlement to a rating in excess of 40 percent for right lower extremity varicose veins.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

With respect to the Veteran's claim of entitlement to a rating in excess of 40 percent for right lower extremity varicose veins, the Board notes that the Veteran originally appealed the initial 20 percent rating assigned for that disability by a May 2006 rating decision.  However, in April 2007 the Veteran withdrew his appeal as to the initial rating aspect of it and limited his claim to a 40 percent "stepped increased rating."  This claim was then adjudicated and the Veteran perfected an appeal of it in July 2008.  However, in November 2008 the Veteran withdrew his appeal of entitlement to an increased rating for right leg varicose veins.  As this withdrawal was made before the appeal was transferred to the Board, it was effective on the date that it was received.  38 C.F.R. § 20.204 (2013).  As such, the claim on appeal, and thus the period under consideration, does not originate from any of the adjudicatory actions taken with respect to the rating assigned for the Veteran's right leg varicose veins prior to November 2008.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issues of entitlement to a rating in excess of 40 percent for right lower extremity varicose veins and a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed right knee disorder is not related to military service or to a service-connected disability.

2.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed left leg disorder is not related to military service or to a service-connected disability.

3.  The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed heart disorder is not related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, to include as secondary to right leg varicose veins, is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Service connection for a left leg disorder, to include varicose veins, pain, and strain, to include as secondary to right leg varicose veins, is not warranted.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Service connection for a heart disorder, to include as secondary to right leg varicose veins, is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009 and February 2009.

 The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The evidence of record shows that the Veteran's service treatment records have been found to be unavailable and are presumed to have been destroyed in a fire at the National Personnel Records Center in July 1973.  The Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional service records for the Veteran and has notified him numerous time of the records which are unavailable.  The Veteran has been aware that his service medical records could not be obtained since at least August 2001, and this fact has been acknowledged by his representatives on multiple occasions.  In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In cases where the Veteran's service treatment records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board notes that the Veteran submitted a VA Form 21-4142 in June 2013.  However, the form did not state that there was additional medical evidence available which was not already associated with the claims file.  On the contrary, the medical evidence to which the Veteran referred was specifically noted to be "previous" VA records.  No dates of treatment were provided, and the commentary on the sheet discussed only that the Veteran was experiencing increased symptomatology in his right leg, without any discussion regarding the existence of additional, relevant medical evidence.  Accordingly, the Board finds that the June 2013 VA Form 21-4142 does not identify any additional, unobtained, relevant, available evidence.

VA has obtained examinations with respect to the claims being decided herein.  In an October 2012 hearing before the Board, the Veteran indicated that he thought the VA examinations provided in 2009 were inadequate.  The reasons given for this claim where that the medical professional who examined him was upset with him, did not listen to him, and performed a short and deficient examination.  However, the Board finds no deficiencies in the medical opinions provided.  The VA examiner discussed the Veteran's reported medical history and pertinent medical evidence, included relevant findings from physical examinations, and provided medical opinions on each issue with supporting rationale that incorporated evidence in the claims file and medical principles.  Accordingly, the Board finds that the March 2009 VA medical examination reports are adequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Massey v. Brown, 7 Vet. App. 204 (1994).

The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the October 2012 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or 
(b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, the Veteran's service treatment records are unavailable and are presumed to have been destroyed in a fire at the National Personnel Records Center in July 1973.  However, the loss of these records is not relevant to the claims being decided herein, as the Veteran does not claim, nor does the record suggest, that his right knee disorder, left leg disorder, or heart disorder are directly related to military service.  Instead, the Veteran claims that all of these disorders were caused or aggravated by his service-connected right leg varicose veins.

Right Knee and Left Leg Disorders

In a September 2000 VA outpatient medical report, the Veteran complained of persistent pain in his anterior right knee since experiencing minor trauma about three years before.  The Veteran was referred to orthopedics.

In a second September 2000 VA orthopedic consultation report, the Veteran complained of right knee pain.  He reported that "a couple of years ago he did something to his knee.  He is not exactly sure of what it was, but suddenly he was not able to walk because of rather severe pain."  The Veteran reported that, at the time of this incident, x-ray examination was negative for any abnormalities and he was given a cortisone shot which improved the symptoms.  He reported that symptoms had recently returned.  The Veteran was recommended for magnetic resonance imaging testing, which found right knee medial meniscal derangement with degenerative arthritis.  The medical evidence of record shows that a right knee disorder has been consistently diagnosed since September 2000.

In a January 2001 VA medical report the Veteran reported that "[s]everal years ago he injured his knee and had pain and swelling and was unable to walk."  The same report noted on physical examination that the Veteran had marked varicosities in the left leg.  The medical evidence of record shows that a left leg disorder has been consistently diagnosed since January 2001.

In an August 2005 VA outpatient medical report, the Veteran complained of a two week history of pain in the middle of his left heel.  After physical and diagnostic examination, the impression was plantar fasciitis.

In an October 2007 VA outpatient medical report, the Veteran complained of left knee soreness after "something 'snapped.'"  In a second October 2007 report, the Veteran reported that he began experiencing left knee pain about one mother earlier when "he was kicking a bucket with medial motion."

In a March 2009 VA arties, veins, and miscellaneous examination report, the Veteran reported that his left leg varicose veins began in the 1990s.  After physical examination, the diagnosis was varicose veins, left lower extremity.  The Board notes that this diagnosis was followed by the phrase "secondary to [service-connected] right varicose veins."  However, the Board infers from the medical opinion section of the same examination report that this phrase was simply repeating the Veteran's contentions and was not meant to represent a medical opinion relating the Veteran's left leg varicose veins to his right leg varicose veins.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  The examiner opined that it was less likely than not that the Veteran's right leg varicose veins caused his left leg varicose veins.  The rationale for this opinion was that the Veteran's right leg varicose veins existed in 1959, while the left leg varicose veins were not present until many years later.  The examiner further opined that the Veteran's left leg varicose veins were most likely caused by hypertension and the Veteran's lifestyle, and were not aggravated by the right leg varicose veins.

In a March 2009 VA joints examination report, the Veteran reported that his right knee and left leg symptoms began in the 1990s.  After physical examination, the diagnoses were right knee strain and left leg strain.  The Board notes that these diagnoses were each followed by the phrase "secondary to [service-connected] right varicose veins."  However, the Board infers from the medical opinion section of the same examination report that these phrases were simply repeating the Veteran's contentions and were not meant to represent medical opinions relating the Veteran's right knee and left leg strains to his right leg varicose veins.  Id.  The examiner opined that it was less likely than not that the Veteran's right knee and left leg strains were secondary to his service-connected right leg varicose veins.  The rationale for this opinion was that there was no known medical relationship between right leg varicose veins and right knee or left leg strain.  The examiner further opined that the Veteran's right knee strain was most likely caused by overuse, his left leg pain was most likely caused by his left leg varicosities, and neither had been aggravated by his right leg varicose veins.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed right knee and left leg disorders are not related to military service or to a service-connected disability.  The Veteran does not claim that his right knee or left leg disorders began in service, and there is no medical evidence of record that a right knee or left leg disorder was diagnosed prior to the 1990s, over 30 years after separation from service.  See Maxson v. Gober, 230 F.3d (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, the post-service medical evidence includes the Veteran's own reports that some of his right knee and left leg symptomatology began following post-service injuries.

In addition, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed right knee and left leg disorder are not related to military service or his service-connected right leg varicose veins.  The March 2009 VA examination reports opined that it was less likely than not that the Veteran's right knee and left leg disorders were secondary to his service-connected right varicose veins.  The Board finds that these medical opinions warrants high probative value, as they were provided after physical examinations of the Veteran, included reviews of the relevant evidence, and were substantiated by rationales based on medical principles.

The Board notes that a November 2012 private medical report stated that the Veteran's "right knee degenerative change is considered service connected."  To the extent that this record is reporting a fact, it is incorrect as the Veteran's right knee disorder has never been service connected.  To the extent that this record is intended to provide a medical opinion relating the Veteran's right knee disorder to service, the Board finds that it warrants low probative value as it includes no rationale of any kind.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran claims that his right knee and left leg disorders are related to his right leg varicose veins.  While the Board finds the Veteran's statements to be credible, the specific issue in this case, the causal relationship between various musculoskeletal and venous disorders, falls outside the realm of common knowledge of a lay person.  In fact, it is the subject of advanced medical knowledge concerning complex biological processes, pathologic relationships, and physiological functioning within the human body.  Thus, it is not within the competence of a lay person.  Otherwise, the Veteran has not shown that he possesses the requisite medical training or credentials needed to support competent medical opinions on these questions.  As such, his lay opinion is not competent evidence supporting the claims.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Thus, the preponderance of the competent evidence of record is against the Veteran's claims of entitlement to service connection for a right knee disorder and a left leg disorder.  Therefore, the claims are denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

A June 2001 VA outpatient medical report noted that the Veteran had elevated blood pressure.  The examiner recommended diet and exercise.  An October 2001 VA medical report gave an assessment of hypertension.  The Veteran was advised to lose weight.  In a May 2003 VA pulmonary consultation report, the Veteran reported that he had been evaluated for an enlarged heart about six years before.  A chest x-ray demonstrated cardiomegaly.  The medical evidence of record shows that a heart disorder has been consistently diagnosed since May 2003, including enlarged heart, hypertensive heart disease, and coronary artery disease.

In a March 2009 VA heart examination report, the Veteran reported that he did not know when his heart symptoms began.  He reported that he had been told after a stress test that he had previously had a heart attack.  After physical examination, the diagnosis was heart attack.  The Board notes that this diagnosis was followed by the phrase "caused by stress from right varicose veins."  However, the Board infers from the medical opinion section of the same examination report that this phrase was simply repeating the Veteran's contentions and was not meant to represent a medical opinion relating the Veteran's heart disorder to his right leg varicose veins.  Bastien, 599 F.3d at 1306 see also Monzingo, 26 Vet. App. at 107 (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  The examiner opined that it was less likely than not that the Veteran's heart attack was caused by stress from his right leg varicose veins.  The examiner further opined that the Veteran's heart attack was more likely caused by obesity, hypertension, dyslipidemia, family history, and lifestyle.  The examiner also opined that the Veteran's heart attack was not aggravated by his right leg varicose veins.

The preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed heart disorder is not related to military service or to a service-connected disability.  The Veteran does not claim that his heart disorder began in service, and there is no medical evidence of record that a heart disorder was diagnosed prior to the 1990s, over 30 years after separation from service.  
See Maxson, 230 F.3d 1330.

In addition, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed heart disorder is not related to military service or his service-connected right leg varicose veins.  The March 2009 VA examination report opined that it was less likely than not that the Veteran's heart disorder was secondary to his service-connected right varicose veins, and was more likely related to other, non-service-connected, causes.  There is no medical evidence of record which contradicts this opinion.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson, 581 F.3d 1313.  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr, 21 Vet. App. at 307.  In this case, the Veteran claims that his heart disorder is related to his right leg varicose veins.  While the Board finds the Veteran's statements to be credible, the specific issue in this case, the causal relationship between cardiac disorders and a venous disorder, falls outside the realm of common knowledge of a lay person.  In fact, it is the subject of advanced medical knowledge concerning complex biological processes, pathologic relationships, and physiological functioning within the human body.  Thus, it is not within the competence of a lay person.  Otherwise, the Veteran has not shown that he possesses the requisite medical training or credentials needed to support a competent medical opinion on this question.  As such, his lay opinion is not competent evidence supporting the claim.  Jandreau, 492 F.3d at 1377 n.4.

Thus, the preponderance of the competent evidence of record is against the Veteran's claim of entitlement to service connection for a heart disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left leg disorder, to include varicose veins, pain, and strain, is denied.

Service connection for a heart disorder is denied.



REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  38 C.F.R. § 3.327(a).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his right leg varicose veins in June 2009.  On a June 2013 VA Form 21-4142, the Veteran reported that he was "experiencing increased pain and swelling in the right lower extremity," as well as additional symptomatology.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected right leg varicose veins.

With respect to the Veteran's TDIU claim, that claim is inextricably intertwined with the claim for an increased rating for right leg varicose veins.  As such, the TDIU claim must be remanded, pending the readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the Board notes that the Veteran has a pending appeal for entitlement to service connection for a depressive disorder that is not currently before the Board.  In a June 2014 statement, the Veteran's representative claimed that the Veteran's "combined difficulties" prevented him from working.  Accordingly, the Veteran's TDIU claim is also intertwined with the pending appeal for entitlement to service connection for a depressive disorder.  

In addition, a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b) (2013).  Service connection is currently in effect only for right leg varicose veins, rated as 40 percent disabling.  Accordingly, the percentage criteria of 38 C.F.R. § 4.16(a) have not been met.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Here, the evidence of record shows that the Veteran has been unemployed, or only employed part-time, for several years.  In addition, there are numerous medical reports of record that state that the Veteran is unemployable due to the symptoms he experiences from his service-connected right leg varicose veins.  Accordingly, the Board finds that this evidence shows the type of situation that warrants consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  Accordingly, the issue must be remanded so that it may be referred to the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right leg varicose veins.  The claims file, including both paper and electronic records, must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's right leg.  The examiner must specifically state whether the Veteran experiences persistent edema, subcutaneous induration, stasis pigmentation, eczema, persistent ulceration, and massive board-like edema with constant pain at rest.  Any opinion provided must include a comprehensive rationale.  

2. After completing the above action and any additional development and adjudication required in conjunction with the Veteran's depressive disorder claim, readjudicate the right leg varicose veins claim.  If the Veteran continues to not meet the percentage criteria of 38 C.F.R. § 4.16(a), refer the appeal to the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU under § 4.16(b).  Thereafter, implement the decision of the Director, Compensation and Pension Service, if so warranted.

3. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


